Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 1 of 99




                       EXHIBIT “A”
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 2 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 3 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 4 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 5 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 6 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 7 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 8 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 9 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 10 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 11 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 12 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 13 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 14 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 15 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 16 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 17 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 18 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 19 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 20 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 21 of 99




                       EXHIBIT “B”
                    Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 22 of 99
                 HNK ~b 'b►a lb:~'r HK MSllW L~GHL               X12 392 2 23 Tq 91 102966654                 P.82i14
        .,
            ~4-0 0 14:22    Fram-Mesl.utroArae~+e~~~.~,
`   ,. Apr~




                                                    xN T~.E tJN3TED STATES 4PitZ5TR2CT COU7tT
                                                       NORT&E'~tD1 AISTAS CT     tLLZ'lI~Z:S
                                                               ~115'~~RN DxVSSI~JN

                                                                          }                    No. 99 C 568
                                                     E, ~'~Fb1E~t
                             1~[ERRIJ•L IXNCH,'PY~1~C                     )
                             i 5MIT~. ZiC.,                               .;}
                                                          ~~. aat ~.f f,:   i
                         •                                                  ?                 Chs.~aga. Tili~~s
                                                                            l                 ~epeember 10. 1.999
                                      v,                .. .                )-             .. ~35~ p.ar.
                                                                           )
                              PADS ,7. c78I.oN,       C~4S 11. G0~7:Z1~~,
                                                             't',HO
                              •7ASO~l Sx'J1L~.I'37~4~~ J'k:FF Tbnv              ~    i`
                              scam ~. ~ ~a►~u~s~nr, ~aa                             ,y~.                      .....
                               Z11GVk~SxY,
                                                                                      l             coa
                                                           De~e~a~l~usss.


                               APPEARANCES:
                                                                            hard. Stsate3l ~ Hx~ok,
                               For the plaintiff:                           by: R0           M» LEPYNSX~S ~Sd
                                                                                                                 .
                                                                                 ~4SEpR M. ?212.ARZCO,
                                                                                ~on t.~ t Y;.a ,Sa1 S~ S~s e~t ~
                                                                            ll~
                                                                            Ch.cago. =11in~s 6o6a3
                                                                                                           erg,
                                                                            ~leai r Getber ~ ~xscab I
                                It'Ox the d~~e33ditAt3ti                    D~: H.      Zt1 '~t? L11S BES ~~A
                                                                                   AOSEf[? J. I~#aiCF~.~ d~td
                                                                                   L. RDCs~t SO~At~•
                                                                                                              •
                                                                            Txo N~zth I.a5~tl2e 5tr~et
                                                                            Chs c~t ga r  Il  i rio ts 606 02




                                                                                                                          ,.




                                                                     jhM~s P DOLlN
                                                                                         sc~r wu~t
                                                              c~~tut t~anxr~t ~ vs. ourr
                                                                    ,
                                                                                            iit'
                                                                   ict 0u'sFt o~~tw~N itfts
                                                                     cxilC~cO. tciJtvOrs mfM

                                                                                               ~1226917~t'7           AAC,~.02
                pPR 04'~0 16:26
             Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 23 of 99
        Ht'K ~b '~b ib ~ ~`( FR ~SllW LEGHL                          212 392 2223 ~0 91410~966~i54   P,03/14
                                                                           ..
AP~'V4'V{i   ~w.~~   r~Vtlt"yu~I :~s~uvi ~~~...r~.ru~ M




                                                                                                           C]




                1            ..             T~8 ~:L~RKs' 49 C 59f$: li~lx~ri~.~. Lytaeh v. Oh~eR.
                2     et al.
                                            2~SlC~&; Gaol x~ternoat►, yc~xr. 8oaa~. .Raga
                                            KA_. t
                ~.    IyepiAskets opt b~tislf o~ pl+t%atiif, 14~srill 2y~ch.
                5                 liit. BEIti1t'RZ]W ..Good ~~traraaoA,. yaar BoRox. Hick..
                      Se~b4x~i~a oa ~lsalf of the def~~u sots
                7                T3~ CgVR'i': Good'afta~oaa • ~o bat.~t of yati
                8              ..     i've had s» dpportwstp to rev~.e~t th~r
                9     coa~pxs nt sAd t»~ne _;~eror    t fn .~Qpairt ~f the a~oxiaa ~o~e
              10      t     r~rp restraspinq esrdex, and brie:~lY i'v* bid a cbabas
               lY     to review tM dtf~~d~ae~~ re~popsa.
               ~2                      8e~pxe Vitae gat into a d ~=~~~.on ~o# the
               13     stg     ►tw that yc~ ds~rus to m~ka ist canasction t~ritb ~oigt
               1#     resp+~t ve p~sitsoas, haves ya~3 tsl~C~d frith oa. aiaocbar ~~tit
               ~.S    swt~~. ttq the Asa at a11, or ~ettl nq this s~~xa?
               26                xR ~~t8~8: Year ~[cm~, if I sass, up tust3l
               I7     xsw~~=daY,: ~rAtu vor di~xi~~ des ~ ar~rt fgaad ont about
               I8     thM ~t~.tuaxou, ~-
               19                   COiJ~1~                     Tts3
               xn                           i~t.          ~iIS~°a8     •- br► atte~pt*d ~o tslk wig -- as
               ~l     ~wv eay► s.~ lran el~r a~~~davt. --
               ~2                '1'~ ~i~'1't Rigbt..
               ~3                            i0t. I.Bi~~lISX~4: -» l~r. G~r~has tsiAd to taxk ~r.tb


              ..75                           '3'AR C'aQt~'      •x .I~wtewet that,• ~a~r w2~•.                 ..




                                                                                       312269i'747    PAGE.e3
   APR $A '00 16-~6
                     Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 24 of 99
•               HF~'hf ~b '10L1 1E ~ ~? FF~' I°1SUW LEIiRL              X12 39~ 2 23 TO 9141029b5654     p,ea~ia
        Aar-~4-00 id::2'$         ~~om-N~at,Ge~gelr~t~~~nou~


                                                                                                                3




                                                                                 -• and und4z advice of
                       1                      i~ttA. LEP~~Sxils:. -• rzgttt
                                                                                                           ►
                                                                       she d~feaadaAts ~a .d that ~ tbe~
                       2           couAs+rl, ~upparpdk~~ ore a~
                                                                       ti thea~e ~atta,~* ~a ---         .
                       3           Weren'c ~ritl~ng to ~ ta.te ~bou                                          .
                                                                                x~or► ghat thtp've got
                       i'                      TAg ~ETR~'~ Rift.. Sat.
                                                                                                  b~4 out?
                                                              sed i# y+Di3 .sari xoxk to~ret
                       5           evunsal, ~ Cattxs~l•
                                                                                        ~ tAsn delghtad tc
                       6                       1~R. BRR~18.A~tx . c}h, we'xe, iwr
                                                                                 .~
                                    tz~ to d~a ~a;•~+a►a~ aaao~G
                                                                                    .eis'day ~raa .,.
                        8            ~.          ~ ~ ~ Th+~t c,dr~ver~at~;a~zs yss~
                                                                                           2r a~, 3t nd~ o~
                        s           cCal~antst ox'~aY      They astir ~~t~tateat4d vtt
                                                                                     of i coa~raacadtiatt
                       lt1          ie~g~►1 a~xlop.            ~t vat a~iwx the ki t
    .
                                                              ~,a~y kiod a~ z~~ro~,utoA.
                      11            anAdac3zre to l~e~d3~g to
                       17             ~        THE ~QVRTt 4h. Ksl~ ~-
                                                                                                         ~ CO d0 AO
                                                      M~       ~x'~iS~St   Y01t~.' SCtb~ ~ Z y d ~l11 ~A
                       ~3
                                                               s~+r +ass this ~s►tta~r tvda~~
                       1~            ~►s long as iro reach ela
                       ~5            posuit~ls.
                                                                                              t! r~Q~1'r. AOV 8f'k~
                                                      T!~ CQ~         'Kh~ dOA r~ VA ~~t i1WJ
                        ~~i
                                                                         z~9 oast.
                        ~'f          ~a* ~.f w eaa ~rork: ~rc~tb
                                                                                                          ao~aer.
                                                    tee. ~ ~►s           _ •d bs happy to ao •o, per
                        ie
                                                                                           . Z'~ btatugtu~ t.~te.
                        19                               Ctz....~•w gc~t u ~u~y aut
                                                                                                            ~
                                                                        tb+lir ciNri~es ata~ t~he~b~t ~.he
                        20           ~uts~► baok ~.~..ta ~~a ~t~ist
                                                                         e~ate or uv~, ~t ~:~~ Z aan
                        21           t~sat tv coatiaavt~ to del3.b
                                                                          0 to yotit folks.
                        2~.          duto~r ~tatr~~a zw+►~ a~ad +1:3
                        23 .                    .._ :~qt I.uYYI~S'~11.4s okay. .
                                                                                          tbst~ wp: eoadact a.
                        Z+t                          ~8 C~&T I#;it~!~ -.u~acss~;
                                                                          ad•    :•~a~r'boar ,z~ tk ~r a~sa,~.
                            ~,S       fasthh~c •t~s ?+~ s~t+a~• ~. s




                                                                                            3a~2691?47       x.04
               f~R 04 '00 1E+~26
          Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 25 of 99
       WrK ~6 '~0 16.28 FR MSDW LEGAL            212'3y2 2223 T0`914~029.66654        P.05~14
                                                     dIL~Cylt4l        ~~wsu    +:va~ra    ~ err.
ApF-~4-00 id:2t   FrumrNstf.Ger6~rtt~senbart t




            1       ca~a do th~►i, a~ vell. Y•~ hearing tbi~ ~~s4 for Judge
             Z      71~peA, wba 3.s ~cb4 assigurd judge CQ this caste. Z Lh3.mk tir+e
             3      ca►n ~=cbab~.y ~wtk soa~ati~ing cup..
             +t •               NR• I.BFI~SIUlS      ~:d~b+a.ha.p~y ~-.            .
             5                . TAE ~doRT: maze's a.lot o¢ lu.stos~' ztt this. LYPa                 0

            6       of ac~~vty and.. ,~'vv~ •o~tea t~ra+~ht t~!~ tbeso .r~q►1~Y .ougbe
             y      to ,l~O air► qufd~eJ,.ines , Eqr ivarpoue~ +rz~d-,:~yb+A ;w+~ din sit
            8       dowa quad ~a#c     x~ ~osk a~t~.thoi4! 9v d~~ia~~, _.,
             9                  ~. B~iRBEAI7IU= Yaps 84Ae~, the g~sideliA~ o~zt
           IO        e~i.ents triad to follav ~.za the vest qu~ds~3~~s th~►t xopt ~~et
           11        ~ortb is the ~iaziu~,t aate•                            .
            Y~                   ..  Ct3t~?t . 1 uad+rzstaud. 1112 o~ these ca~re~ u~a
           13        fact~»peci~'ic.                                           .
            1~                  l~R. LEp?~iSlJaSt Riq~st, ated► obv#.kfn~iy, *t+s tl~uk: ~.
            15       it'~ di#tax'esst, btst it yes ~aat co go sa ak~aber~r, T`d be
            15       hoppy ko ~ai.0 ion v~.th c~ua,~.l....:
            17                  T!~! conilTs z w: a~ct~a~.T gc~:iag to r3.t dcwa aut
            le       berw in thr o~u~ets~oat breaas~ w~~vw gat ~o risuy poPls, bnt.
            19       yes, wb~ doi►'t w cosy oQ h~cck ~:iAto eh~u~b+sts. ~'lx h~sge
            x0       ~3~~k coM an back ~ ~r~sll.
            2I                       !on cau .ccse get sew at i~t ~p ~o ^w~ br, n~q the
            12       jersy oRt.
            2~       -       ~Co~lrgaaa oi~f tbs sacord.) ..
            2~                   T~tlt ~::.99:~ 596i~,Ks~r~311 Ly,~h.v'... UblaA, .„
                                                                                                        0




                                                                   312269 ?d7             PAGE.05
   ApF2 04 '0@ iE+~2?
           Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 26 of 99
         r+rK ~b ~ ea ib ~ Gt3 1-K 1~~5uw t~tU~u..            ~1~ 3y~ 223 TO 3141029bb65~3     fP.C96/14
Ap'r,-U4•UU ~a:tt     r~~~„ow , ~,....,..._.,.


                                                                                                       S



                                                                          ~~ur Roucx. Nick                   ..
              I                   NR..bEkB~AX~i Gaar3 t~ftat'i"taoa,
                                                        feudaAt~.
              2        Bw~b~t~~A. ~A bs~l# ot` ei~t
                                                                          youz Honor. Roy
              3                   i~Jt L8i'T'~SX,~8i C,00ct a€tasnooA.
                                                                  Karr311 ~yncb. 1►t my ~idc
              4~       xop .usk~ a~a beba~►lf n~ .g~.a z►t3~~.
                                                             .
              5        i.s Tos 2.y~u► ~tadt Nests' l~.• Leh
                                                                                        og'
              6                   T88 CQ~SAT      Yak. ~ooc~ ,~tettsn~4.:~g~~u to ~s11

               T'       ~,au.
                                                                                        this ~tte~noot
               S                                     6. o~?e ~s # ~cst aal3.~d thy.e3ae
                                                                                  haver
                                                   a s*ttle~ws~C cop~w~rauce~ Ana
               9        ar►d ~ wae~q~ft~d wr1 karw
                                                                ~e, sad 2u►v~ beau et~gage~t
             i0         esigaq«d im tbae ~sttl+esati~t ~onfexat
                                                          -• yaa 2~t~rydrs hav~~ beau -- 'I
               l        x.a `tbat sstt~eat conferenc~r
                                                             ~stte~i.
              ~2        bad t~, two a~► ~xt~~~xioa:to at,~it
                                                                                p~o~s ble~'
              1~                         iii wazk~i oa tb• p+►ra~tt~rs o~ a
                                                              ttsat ca=saot bs ~►cc~+i3~~ed.
              1!        settl+a~eraL, bat ~t appsus tbat
                                                                e iaa~ acacmpl~ehed ~,~ that
              1~        Z deb underst+aAd~ xhoa~h, thaC srb~t
                                                           zsga~~c for +~sb3.tr~t3cn with
              l6        a h~+utiaq an tdN► dalit~d~anta'
                                                             oz l+as begin axrauq~d, at~d
              17        tb~ ~t1tSD bait b~eR ~rc'~wet~ed ..-
                                                                  ay o~ naxt ~ee~c.
              18        will tak~t plt+c~ ou Th~t#'~rcUty oz prd
                                                                              a~d3.ag. a►
               19                         Ys 3µt vmr~rya~~ eZs~'s na~lerst
                                                             e~?
               x0    w~sll, 'tb~r ldt.~c air 17 of 8eptdsb~
                                                                                     ts, that
                1                 Wit. ~l     RIA~: on b+~3~s1~ b~ tha defendan
                                                                 ~         ~                  .. . .
               2~ .._is e+Asxs4ts ~o~x' IIoao~c,
                                                                 tMehs2,#. at, the plsi~x3,##~,
               ~3        .... .. .NR , LlQxIRS~B: wTs1I. t?A
                                                                 p+~?c~i,~o~ar ~:s~►a~ ti►bo
               2~ ; I d4~'t ;..k~w,.#~t X cati co1~+  .:t~~. Lb~
                                                                                     owr
               25..  will b~ +ttgu~q, xo         trsdsy..wc 1~3da~F, lxit tb,s~ „i.~




                                                                                  31226917d?       PAGE,06
      A{'R 0a •0@ 16%27
          Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 27 of 99
        nrn ~a ~~w ab~~~ rn rt~uw ~t~H~                 ~i~ ~y~'~~~s 1'U yla1~~966654      P.07~14
APr,~AA~00 Id:i^3  From-Naal.Uerberit+SAhperR i              aicaoe~cw~        ,_»w , ~~.~~ , .,.




                                                                                                 6




             1            at~sntoa at tt~3.s pai.~t.
                                     1'8!t 4"atiR'~   Okity.
                                    ~ IGLF'TTl~ttsl~.' I m~txt~► tAst ~c~aEe may give by a dax
             L       o~c t~to
             5                     ~ ~'~t ~ot~AT         wt~l', ti►p' gad~t~k~tas:aq ie ~~at
                                                      Qk~t~r.
             6       M~. ~+rrbi~3sn aont+ii~t,~d' ~bs ~ peepl~e tb~Yi ~tid xhoarr~r he
                     to k~wd~ with. Lh~et aas thw :tailabXe t .aiei~' +►Ad' 3t X12 ~.ake
             8       pZa~a abc~~.y. eta than pzoces+r~~ har•..bws'a :~ i4a~t ~~edaea~ed.
             9                      z•vM r~~i~xsd your re~peccv~ materials., aad
            10       yaas ~otiQas eo ail+ a ~xis~ 3.n ~a~po~t n~ 15 ~►qes, both
            11       s daa, ~~.1 be granted, aad X su~+des~t~nd ghat there is prose
            12       fgrth~z exit flat coaa~el desire to px~~s~~t. Zo v e~-of
            13       the hour, it bqt Aq 3t 2~ b~( the cloak wi fhb Mi2~ r Y 'tro~c~.d
            2~       aa~C tbst yon keep tlzes a~ brie# as Poasibi~, ~t = Carta alY
            is       Haut ~o h~ra~ +~vsryt~:iag Yom a•rirs to ••p.
            16                 lQt. I.~pZIlSTJISt ?on~t 8oao=. fi bet ~es■~t~t #teat
            1T       tb~ pia mxif# rril~ earn frees ~lr. Lyda~a
            ~8                      =! ~a ~t to upproa+~~ the podiwa ---
            19                       TH3 tai ~l =3gbtr ~ Lyd~• = u~lerrt~►d y~~t
            ~p       got a pA~t~ call dad post cata~ ov~s tv tha ~ourt~souae to:
             l       asp it Sri ~a way cut ~q this awe.
            Zx        ~                ~gt.::~7ct~t: R qkt. fudge, ~ did.
           Z3                          TAE'Co~t~t ~hi~x. • yo~c~ po~iG3.o~ai w3tfi ~asr~.Y.I
                                   ~ ~           ,.
            2~fr     Zyaach~
            ~5                ~'     NR.` LYi~Cl~t    2'~ tbir d~l:~t~ict ad~.Ai.st=at3:ve           J




 APR 04 '0~ 36j27                                                        3222691')47      PAG~.B'7
                Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 28 of 99
 -          MNK Gb 'ba lb~~~ tK I~yUW L~uy~                      ~1~ .i`.~~ ~~~:5 1.0 ~147.C~2cJE~665<1   P.08!14
~'   ARtrOd-0(! id:YJ     rtum-ner,.,.~,,.....»......._..._


                                                                                                               7



                                                        Diatri.ec c~ t~tarri~l. ~►ya~h, yrntr
                   1      astrg~r vtb t2t~ Chicugo
                   2.     Honas.        ..
                                                                         M~. G~cabaat a
                   3               Tel'' C~7~R'!'s ~►:1.1 xigbt, at~d ss
                   t.     supari~s' c~ yaazN7
                                                                         f.s: ~ch+r di:strct
                   5                 l~iR. L'l~AO~M: ~igbL. 1l~,- Grahaa
                                                                ..                        .
                   ~      d3reet~ar. x repa~rt ta. bir..
                                                                           sx► ~hsse
                   7                 '~1! C~DR'~. , ..R~ vss the attiu~t
                           prvc~edi~3.gr ~ ,.•                         .,   _.       ..
                   8
                                    ~ ~E. LYDOgt                Correct.
                   9
                                                                                              affidavit,
                  i0                             T8~ COt~'ATi   -- +toad pYav d d a~ v tli us

                  it        which =eve rev~.arn~d•
                  X~                       LXi70Mx              R#.ght.
                                                                                                           .
                  13                    Tit C~O~A'?: Go ebesd.
                  I~                    1dR. 1►Y1~O~t   Pout ~aaos~ 2'~ aot ~u attosAey. --

                  ls                    fi~lc CavR'r: '1'hsc•w okap.
                                        SIR• LYA~t.s -~        L- I don't pert, to b*, but if I
                   Ib
                                                                                   Ar it's cup posit:~au,
                   2y       cea ~a~►t ~r~►sy b~ri~+~#~y ~tat~ R9it1= j10i3.t3.Q
                                                                              t isparta~st rurs~rt.
                   16       suc~e,~, ehae oar ~1~.~rnt.~• is oat da.
                                                                                  lf~zill Lynch
                   ~9       Tb~~~ cliwsts air+ dsvrlop~d oil zing
                                                                   tsa~els 0'~tx =ltgutatioA► ~i .~t
                   ~d       sesaclxCl~N~ ~~1e~tCh~ t~qi= 9dxt
                                                                            slthongb ~a cao•t ~r
                   x1       3.~ oar ~asitoa► yew~c HoAos, tb~ta,
                                                                                                        CO~L~.
                                                                   CJr~r~A' ~'i~ rte► .LT~ ~ ~ ~'1'~C
                   23       tbaC '~t~ o~ ari~hin91 aAd ~O       r-     ••
                                                                            iw~ awr. pos~.~ioa t~►t
                   Z3       -~- try aaA gc ~+h~z'a tka~,r v at, i~
                                                          ~#.11 Lyt'~t +cls~ts.              ..
                    2i.     classes ~t~.""~ +u~
                                                                                9'e'zpg.. too 3,~t.,►s~s'ax c~s~c
                    Z~;            ,, :   ~' .' 1~+~ A.- ~'tsdg*, is




                                                                                            3122591?a7       PAGE.28
           APR 04 '00 162?
                Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 29 of 99
         HYK ~b 'bb 1 b ~ G7 fK 1~5UW LkUHL                            ~1'~' sy~ d~~:S IU y1411~2566654   P.09i14
~1V.~~V4"VV   IN.4J    f ~W~I lltlAl. YO/Y0~!141+uurvi ~{   i




                                                                                                                    4




                  Y     caAt,~tact             bvt `ra #eel tknt there ~trd restrickans e~ the.
                 2      cQAtact a~ aut cl erttt~,                       ~e Ala ~.~~        sa apportua .tx tv
                 ~      9~lO~f ""' "~Q 11~~G CO i1Nt C2iL`Ati ••••. Q11L' C~:J.Wtti ~+ ttAt'~                 '

                 4 ~    aurplai.~R to t'h~s.                    Oaca~ again, tbay abvfnu~ly are cnz c2i+~ax~
                 5      for s seasaa, ~e v~elus of Merrill Leh,
                  b          •~      ~ x~r pazt3~lar, ~sdge, tita:.h~tv~ so~+th~i.ag
                 7      called the Msrr~l Lib rtial.a~itAd. ~~dv~ats~g~ l+zog~raa, wb ck~
                 8      is. a A~w. pr                  .aia. . ~~r ll Lynch 3.• cs~aRgiu4 the- ~S ustzy.
                 9      =t~s ~n :enti~C~el p aev prfri~q setne:twe~,, s►hich iii wsy, <rezy
                IO      +~dv+sutagrous to nar c2~auts.       --.                            .
                  2                      Hliat ~n ~+► ssk3~aq ~a~, your Bo~aor, is sisrp~.
                2x      as Qppaurtaa t~ sc speak ~4 o~rr c1~,+~atR, tv ~acp~:ai~► ~~ tl~ a~
                I3       tht ~dvas~tatges. Ttsep up hav~t +air~sc~j~ bra spokes to by tba
                ~t       dsp~►;rtinq FC~1, bttt v~ dal '~'~.? +rt~coagly, Yaar His, that
                15       tbat~ ~►x~ dv►v~elopsc~ vtlt 1~'ill Ly~a+ch rasanrcas. Z x21
                1~       not -- 3's x:at go~,ttg to say as~pthsmg bid abort Ss~ixb Hax'aey.
                17      5sith      Bey is a good figs. I'a not b~es~ to do that, Yvicrr
                Y8       aoaor. ~'~t just hh~r~ to app~►~ to ~ra~t good ~ndgzw.ux, Chat
                l9       tb~s~ s*~ •- w cans3dRr xhtr• oaz Q1 e~~s -- quote ~- sad
                ~0       w~ ~roul+d ~tt~t 13~c~ xb~ a~portw~3..t1 to sR~4ch tAe~, as~tl v
                                                                                ~Rst Co 23,ve
                21      `1'ORl~ l,'~~Gt O~i~L" ~lgY~Oir rntt tOZ#O~C e~1CYee#►~

                2~       ~ co ~~~b~ 't~ts~ rs# tbs agr~+a~rnt that.. tbe~ sgssad.:
                Z~                  TA~i COR7RT~ #11 sightr xsll, Z apps'e~e ate thaS
                2~         ~                                Dcilli   AytlA~ i~~~Tw t0 ~i1C,.~ Qtill1!'t'.3,oA~ ,O

                ?.5      ~.,yXdoA? Eve~o tAoagD he is sot at~der atth, x +macepr his
                                                                                                                        0




                                                                                          312x691?47      Fc~~.09
   RPR 04 •00 16:28
           Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 30 of 99
        WrK ~6 '~d 16~~y FK MSDW L~GRL                    212 392 2223 70 91412956654      p,10114
Amr 04~OQ 14:23    ttO~ll-ngat,~a{00(~ilaa~u~~~




             ~,      YGtil ~f ~3~.~ 'li10~1~
                                                              'Wa d4 Anti, roux Hoaaz.              .
             2                        MA. ~3►RAI►.RI~i
             3                       `'1'~ ~OtIR~:   C1kap.
                                                                     9 ~n~t~+e~' -yvst deaix~s
                                                                                               ~o
             t~ ~                             7111, Y~.ght• ~A~
                                                         ..                 ~      .
             5       say. qtr. La[dwt?
             Cx                        L~CDolt~ • .'~a~sr ~~aar~ we..f+r 1. vases st~or~~.y
                                     ~ Nk
                                                                               raswt crn'ar he~~t.
             7        about ~1~t3:~'~ z ~~t~~e~3 °ax. off' ~~ ot~ c~~ usd
             g~           ._... ~  ~*         :..-• ,~:.dr~ts~xly ;.~ .r~ oared rc~: o~+~ ~.a tho

             9        S•us Taws, ~ps~ g, ~rst ~~-
                                                                       do havi
            IO                ilBC. Z~1'~1N: Aad it fast •» you ka~, w
                                                               beta, ~tsd 2 woaid hnp4
            I1        t~av ~lieata~ b~sst •~ut~rXs~ti~ ~~ bout
                                                                  i dou't ka+ov i~ they.
            12~       that ovr ~at~e~r e~plaz►eas do, as yell.
            i3        do ox ac►t, ~rtdg~.
            14                   z'88 ~t~01t~'        1~►12 si.gttt, ~stl, t~~k you. aad x
             15'      aFP=aca,ate xo~ ca~si»g 'o'wtt•          ..

             16                      1111 ~righC, 3.s Cl'trza ~caxCbipg ftu#her t3~t
                                                                     br in c~ppos t3.~A t0 the
             1?       Co~a~l d~~r ~+t to ssj i~ sup~,ort of
             18       Motion?
             19                   Ili.'LRpz       S::: 'lc~ts~ ttoaar. Yoe`vs hse+wxd ar1r• pitch:
                                                                           t~~ ~~sd, ~d that
             ~t~      ugai~r acrd .aq~iap 'mitt .tbl.s.3.~ +~a ozcbss~tss
                                                                               coata~ts
             Z1       a12 a~ CAN as~~ sol~itatio~s ~ ell o~ t~efe
                                                                                     aaaxd ,cc~r
             22            ~ 3~s ~o,otblirr stx+si.~ht•~s~~ ~ Furp~e'tbat ~~sp
                                                                       tba~yy•re aainq
               3.     np v tb~ to .w~ xhy they~~e do~:sq xhat
                                                                                 r~~taca~s
             ~'i~_                            t~t.~ud yob 8+yls+or~'hss bis gaxi
                                         := ;y ~.
                                                                    d~.a~tgrsar.
             2s~       tc~ what 3i~.•s dolnq• aad i re~pe+~ttatly




                                                                             31ZZ69i?a7      PsaG~.20
     ~R ~A X80 ~6~28
             Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 31 of 99
        HPK ~6 '~~ 16~2~ FR MSDW LEGAL                        X12 39~ 2223 7Q 914102966654    P.11 14
AY~^V~~17Q 14.«    rroat"nsa~.ue~uo~w~.~..•,...,.




                                                                                                        ~rQ




                1                                   covRTr   1►~1 x ght. ~r,~ b+~d a lay of di.ac~n~v .oa
                                                         gaff•the recosd .xeq+~.rd~.Aq tt~e
                7        f a tit s4tt2,a~eat ~ogf~~tence
                                                                                       .dx the
                3        #acts tad x ~       c~.vs poa ta.one, k~a~ ~ u~aci~ratand n~
                                                                 ds~~adaat• b~v4 aat to-the
                 ~~      factt~ ~C tbr#~~ .pa .~a~ are ~bsc. tba
                                                                                       ~act~e
                 S       ca:tcwMrs whats           r ~Ad addzas~~s. tb~ rear a~
                                                                              Daly ~ to khe
              :. 6       khst sra~ 3deYttiesal,. in, naCnx~ and ~ii~~eYet►t
                                                                     i.a the P nzkr~. cs~+~ ~kac
                 7       uaaye o~ tYse b~oke~, ~r~t.Wes..~til zed ~
                                                                  off, last; Y!N!=~  :.: ,..
                 8       r~rar bro~*~ht b fora m~e is,D~eaobs~
                                                                                      «a~~~ of tha
                 9                                   ~as+d eu tbit ~a~t, ~b~ a,aaaanc
                                                             to Ss3aaoa satb 8+~zusrp,     .
                1~        b=ok+rr ~bst t~+~ brak~z lLa~ goae
                                                                r ia~o~ssL~.aa -- ~ doa~t.
                11        provid#.ng the ph~e eta er as~d othe
                                                                ~hawa to awr ~t ~h
                l~        t~ays a ao~ o~ ~Ao t~otc~r tbwt ~v+ia
                                                                             3.~ ~2~e►t's the
                I3        asttl     Est cat~~areae~ 3.a t one a~ sir -- bnt
                                                                   d. it ~.s my ~niiraq ctiac
                la         natxurw of the ~a~ ee ~1t~t•s grwidw
                                                                  pa~zpo~s of iav*ti~g,
                15         ~ehst tit of coatsct ~~ aot #o~ 'kha
                                                                      tc~ tr++~~fe~ ~~as
                li         a      ragtaq, cis s~ga~sti~g way ~uecount
                                                              accaa~at st SaXawoa 5aeth
                 17        lw►rz~a.~. Ly~hr ar to ap~A a ae~►
                                                                                = 4t lies=311 Ly~h
                 le        8         ►, ~ t0 ot.,lssY'r~s+~ b~vi the ctiDtt~pls
                                                                                    LyxtCbr riY' -its
                 19        d#,~+ce~xtt~xttt~t it• patsoai►9~ #aca~ 1i~zs~3,
                                                                               Lynch.
                 2Q        'but~i~► ~t~ st1~►t t~ship ~t3.tb I~tsra~.l~
                                                                                                      ~aiug.
                 21                                T&st aesti~e 3.s for tb~ pn~pose Qf uf+4s
                                                                                             tc~= liad b~~
                 t2         the ~t~taM~.      x tut xher brokeY Myth vh+~t tba cns
                                                                                to Sslo~ua ~a3tb Ba~~tey•
                 ~3         ~o~t'kiuq dt lti~s21 Ly~ebt. b+►s aw~►~rd
                 ;2~        aibd     sae it~~s ._, !ar tb*     pttr~~o~re of i»~oxs ng,~ +►~+d sxaca
                                         «.:.    ,      . .
                                                          j :     ...    .._.    :,
                                                ria~ ~oa~r   o~ tba   ze~   trc ted  pnrpo~e~ in tls4
                 ~3         i.ntaxai.aq ~s




                                                                                 3i2a692?4?      PAG~.11
      APR ~ '00 16`~2~
                  Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 32 of 99
•           Hrrc ~b 'eb tb~~b t-K ~~15Uw 1~kuHL                ~1~ .SyG ~~'~:3 ll! y241b29Ei6654         P.12~14
    NP~.`U4•VV  ~a.ta   ~~-um-~~es~.uv~uo~,K~.~ee~~~e~.. ~          .,....,, ~,                -   ...       ..




                                                                                                                 11


                                                                          ..,
                  1        ~S=ili Leh ~it~a►~eia1 can~ult~uit emQl~oy~asent aq~eatment, ~
                  ~        bel#.eve x?t~tt t~:at type of ~t caAtaet~ i• aat a vo'lat,oa b
                                                                                ..
                  3        C2sat empla~se~~ age~eat by ~b~ die~eud~n~s.
                                            ~kavise, to dae~er M~. Lydoa'• camm~r~cs,
                                             ..      :,.
                  5        Herr3~~.1 ZyAeb bas Avery right xa coat~ct ~Iias~ cuscoawexs o~
                  G        xarr .11 L~acb, to ao23c .t these ciistomsra of Harrill, Lpaah                             .
                                                   ~~:
                  7        to tell th+~ custamYs~~ of !!M►xz ~.i Y.yr~ch abant tie nev
                                               :~~-c~   ~.
                  8        axrarsgee~tit ~~haC Kt. LydQtt ca~mwatai oA~ to dell t~~                          .
                  9        cu~rtoub~rw o~ ~s+rsill Lyt~# ~ti~t thsiz~ ~a~co~uts ~ will ac~r ba
                ID         aarviced hIt s~ho~aver it 1~ at l~erri.~l Lyaeh chat vx1l be
                11         s~ry c~.ng ~b~~ tcca~stt~, to pray ds ~besr Ksxx5:13~ ~yacb
                l~         custo~t=s i+ith aduce~eat~ to remain st ltarrill Lyacb, and.
                13         tht d~lRs~d~t~tts cs~aot ~.avitt, sacauarsge, or zegttesk a.~y of
                1~         these ~lsrriX~. ~,y~rb cwstosers 20 move th~r3x a~caaat~.
                  S        trams#~~r ~b+r ~r ~ccoaRt~, ~x opsA a aat~t +~co~tat, or
                l6         diiC01l~~IItii Lhi~.t g4tl'Ott~lr o~ l~ss't~ll LyACh, SO file
                ~7         advaatag~ ~ti1~ ryas with ~tesrill LSD with xaq~xd to
                i8         tb~r~ custaa~►,~~„
                19                                   'sir w~ploy~rAt a~ree~aeat does ~ noL psob#b#~t
                2~        cots~a+etr Chat u~ ~~oza+i►t3,ve c~nt~ets, cca~tscts tt~st m~uco~y
                21        3st!'osst tb~ enalo~r. ]Wd singe ~t~ M~zzill I.yaclt es~plwpawe~tti
                ~2        co~►t=sct d~~s Mt?a cos►t~[tcts +~ +Go1~p3sst~ctas~ ocss mctttt
                23        kook to tb,~ caatact dad the co~aa c,~t ou and the ~u~ore of
                2#        ttur coatac! O~ CQ.3.C~t~.tiA~~ iliAd ~~ #.bN pnrgo,~er ~.~
                                       ~,~
                2S        saa~sth ng oth~t ~tha~a i.siv~.t~.a~, et~~«uag~.aq of regcteet saq'




     Apf? Q4 '00 1628                                                             3122b917~?             P   ',12
            Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 33 of 99
       HrrC Gb . bb ib~ Jb 1-K I"15UW LtUNL       d1~ Sys ~~~ 3 I U y1.411~1Gybbb54   P.13/x,4
                    ~ ,wi _   -~
AOt-u4-uv ~o.~v



                                                                                             12



                                                      ~ s ae~l accoupC o~ oth~x`~3.~
             1      any ~oun~••to tr~►u~#et ax opec
                                                    ~t~rx~~ll L~aes, ~.t i~ nat a.
             Z      d s~+pt~i,aai its pst~ousga apt
                                                            zill ~,y~cb employweat
             3      viv~.ata.o~ of pxragrapb 2 0~ the 'Mer
                     a9=oarae►at..
                                                                       ~     point tttaL
             5                      ~" Thee b~s~ rasa no ahowiaq ~t tb t
                                                      pos~t~ss op ~w AQ hcwin9 --
             6       that d~ft~d~►t~r- bave tt their
                                                          bot tttero'~ baaA no shcri► ~g
             7       chess lucv~..b~ri a3l~gsticu~ --
                                                           aa• ~a~ co~#id pt .s~:.
             8       toot tbsy h~cv~~ in.t t~ poesws.i
                                                        sr~sl Leh chw~ thc~        r as nq
              9      i.A~~r~►tiees ar records► o~ '1l~r
                                                                                        ~~:
              t3     in aax ye~►uo+uc to     tba~ this bn«ir~r~► at S~itb Aaras~
                                                               ac~rr than ~nsc
            11       t3saxs's ao #.ind~.cas ca a~ ne:'p~roof,
                                                                   i~.~'~t~Q!lC3~ OX' .~iq'V
                                     flit' Lbw dOfOlZl~~ll~~f bite
             ~~      i~l4g~t.~0i~'i..
                                                         toq tc~ s~7 tibi~ed paxty ~2tat
             13       agre~d to d#vu~ge~ ~Y 3st~ot'~
                                                         Iterril I.ytt+c3~.
             l~       i:~ cotifit~ental ~foz~tt~.os ~t
                                                                               t?sese
             i3                         11~- so at this pv .- +~rvr~ tboagh
                                                          the aploy~oot agrr~a~e+at ~h+s
             lb       detaxxda~at~ ba~r~e ;ekawt wdged fa
                                                            eonfid~ut3atl fa~or~c3.on
             17       ~actrewe vaxae to !~►ssili ~pacb o~
                                                         at th+~~ ~roold cause :se to
             ~8       t2i~r~s .~ Ao aA~viug at tb s =w
                                                              rasr~~r 1Msr~i13. Lyxrcb vauld
             19       b~►1s~~~tbs~i vn th~r ~nrsits at tbp
             ZO       pr+~r~ai:x.
                                                                                 . to kaar~v
              ~l                        X b Hera t3~at ttu p~blie hits *right
                                                                goes eo a~ooths
              ~3             a brol~r l~t~R oar ao~p sAd
                                                                      tl~eure hs~ b~ea no
              ~3       Be      y, ltd Z b~li+tvr~~thst at this pout
                                                            dam ~ayth~ng ot,Y~s tf~sa to
              2~.      sbav ag t~it~~tl~-drfe~dant* hdvas
                                                              L~b'f=oa~tot~ers cat their
              23        ~os'11~'t~► 'cus~e~xs,'If~zx^~11~'~
                                                                                                    v




                                                                         312269174?       PAGE.13
     APR 04 ~pt~ 16;~g
      Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 34 of 99
    APR 26 '00 1630 FR MSDW LEGS              212 392 2223 TO 919102966654       P.14i14




                                                                                            i~

          i     ctcsage o~ .~,plv~eac.
          ~                   -Tb4re is avthiug than vialat~s-the +~grYo~nt
          ~     sgra~aer~~ !1he ~o~par ~►s~i~1 Lyttc?i e~lope~ aca~pts
                bus#.aeR• ~~ w4s aei~he= ~.av~:~ed, eucat~agsd, of tegvt~stec3',
          5'    as ~.oaq ~s thexe Wts 'Aot ~a "~dli~tate~~ as ioAg! as the~rQ
          6     vas aot +u4' ►3.ti~sGiisa os qua ~r~acoursgar ~ or a xyqu~~x x~o
          7     t=ausfez, ~~'opeA "a ae~+'scaac~~ eyz..otbazxi~e di.scoatr~urs                   .
          6~    pstxo~ag~ at IbrrlL Lpach.
                                    Jyxl C}t~+ publl.~ has' a r3~~~ t~ oha~q~ brokers
        10      st aa~r po3,ut fts t~wr      ris. Lpdfla ssid it. 71s he said,
        ~1      p~opl~ can qo Wbetewr thep tit.
        12                          11u~ ~ ssslist tbat tA#.s is t~utt~t, t#~t'
        13      this is th+► li~+tbi+aad o~ l~tY'~r'iZZ Ly'aeh, bctt at tb~.s pa~et
        1~      zberr i,rtt't ~►~rs~~ci~ux evi.deuce fray the s~~ davit of Mz.
        1S      +Crabu~ or aa~ of the oth~►r iutef~a~atiaa pravidad to aye tba
        16      the~t e3d#e~dsta~a ~ev~ ~#.alstic! their sq~ro~raac or +gip o~ tie
        iT      lays that restrict their +cctfoit as st thfs point.
        I8                          ~t►Ythiu9 ~~.s?
        19                  IIR. LEP~1i8lU1S ~   Yoaz ~cyaar, ~~ x ~s~ be board,
        ~S3     ~3~:tst I•d 11~C~ tt~ tkaAk yoti for ~rot~C L. tt~ gatfrtn~R, gad
        ~Z      AlSr~eff ~,+,~~j.   It:'~~ ,pd ~u~cl ~ Z kRVM ~ +Lt ~hA d!!d b~ i LOAQ

        Z2      re~X
         3                       llr. ~~das l~ese would like to add -- v3,th the
        xi      Coust's    Ad~t~~tAee -~~ ltz. Lydas ~ou~d like to ad~A a turett~r
        25      coma~ut.




APR ~i'~0 7.5~ 29                                              31'e.~691?a'7      PAGE.14

                                                                           *~ 7CJ7AL PAGE. 24 **
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 35 of 99




                       EXHIBIT “C”
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 36 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 37 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 38 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 39 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 40 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 41 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 42 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 43 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 44 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 45 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 46 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 47 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 48 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 49 of 99




                       EXHIBIT “D”
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 50 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 51 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 52 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 53 of 99




                       EXHIBIT “E”
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 54 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 55 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 56 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 57 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 58 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 59 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 60 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 61 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 62 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 63 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 64 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 65 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 66 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 67 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 68 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 69 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 70 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 71 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 72 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 73 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 74 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 75 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 76 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 77 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 78 of 99




                       EXHIBIT “G”
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 79 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 80 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 81 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 82 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 83 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 84 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 85 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 86 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 87 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 88 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 89 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 90 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 91 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 92 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 93 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 94 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 95 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 96 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 97 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 98 of 99
Case 5:19-cv-01933-CFK Document 6-2 Filed 05/06/19 Page 99 of 99
